Citation Nr: 1742627	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-46 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for right knee osteoarthritis, status post arthrotomy. 

2.  Entitlement to a disability rating greater than 10 percent prior to November 1, 2009, and to a compensable disability rating from November 1, 2009 for right knee subluxation.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1974 to July 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the March 2012 Board hearing presided over by the undersigned Veterans Law Judge. 

In May 2013, the Board remanded the issue of whether the November 2011 rating decision that reduced the evaluation for subluxation of the right knee from 10 percent to 0 percent, effective from February 1, 2012, was in error, and the Board directed the AOJ to issue a statement of the case as to this matter.  The Board directed the AOJ to return this matter to the Board only if the Veteran perfects the appeal.  The Veteran was issued a statement of the case in April 2017, but to this date, the Veteran has not perfected this appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last afforded the Veteran a VA examination regarding the right knee disability on appeal in March 2017.  However, the Court has issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  The March 2017 VA examination provided range of motion testing results for both knees, but did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion.  As such, the Veteran should be afforded a new VA examinations to determine the severity of the right knee disability on appeal.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

Further, the Veteran received ongoing treatment for his right knee disability with VA.  The records of such treatment contained in the claims file date only to April 2017.  As such, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain the Veteran's complete VA treatment records dating from April 2017 to present, and associated them with the claims file. 

2. After completing the above directive, please schedule the Veteran for a VA examination to determine the nature and severity of the right knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, and for the opposite joint (the left knee) as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment whether there is recurrent subluxation or lateral instability of the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Please comment on whether the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(c) Please address the size of any scar associated with the right knee disability, to include whether any such scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

(b) Describe the impact of the Veteran's service-connected right knee disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3. After completing any other development deemed necessary, readjudicate the claims on appeal. If a matter is not resolved to the Veteran's satisfaction furnish him a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




